Exhibit 10.9

 

LOGO [g853648g28k65.jpg]

Stock Option Agreement

Granted Under NxStage Medical, Inc. 2014 Omnibus Incentive Plan

1. Grant of Option.

This agreement evidences the grant by NxStage Medical, Inc., a Delaware
corporation (“Company”), to the Grantee listed below of an option to purchase
shares of the Company’s Stock (“Shares”), as outlined below:

Grantee: <first_name> <middle_name> <last_name>

Shares: <shares_awarded>

Option Price per Share: <award_price>

Option Type: <award_type_code>

Grant Date: <award_date>

Final Exercise Date: 5:00 p.m. ET on <expire_date>

Except as otherwise indicated by the context, “Grantee” shall be deemed to
include any person who acquires the right to exercise this option validly under
its terms. If the Option Type listed above is “Non-qualified Stock Option” or
“NQ,” then this option shall not be an incentive stock option as defined in
Section 422 of the Code. If the Option Type listed above is “Incentive Stock
Option” or “ISO,” then this option is intended to qualify as an incentive stock
option as defined in Section 422 of the Code. Notwithstanding the foregoing, if
the Grantee ceases to be an Employee of the Company or any corporate Subsidiary
but continues to provide Service, this option will be deemed a Non-qualified
Stock Option as of the date 3 months and 1 day after the Grantee ceases to be an
Employee of the Company or any corporate Subsidiary. In addition, to the extent
that all or part of an option intended to be an “Incentive Stock Option” exceeds
the “$100,000 per year limitation” rule of Section 422(d) of the Code, the
option or the lesser excess part will be deemed to be a Non-qualified Stock
Option.

This option is granted in consideration of Service rendered and to be rendered
by the Grantee to the Company or an Affiliate. This option is subject to the
terms of this agreement and the Company’s 2014 Omnibus Incentive Plan (“Plan”),
a copy of which is furnished to the Grantee with this agreement. Any capitalized
term that is not defined in this agreement shall have the meaning ascribed to it
in the Plan.

2. Vesting Schedule.

This option will become exercisable (“vest”) for the Shares and on the dates
indicated on Schedule A to this agreement, provided that the Grantee continues
to provide Service to the Company or an Affiliate on such dates and has provided
Service at all times since the Grant Date.

3. Exercise of Option.

 

  (a) Right of Exercise. The Grantee’s right of exercise will be cumulative so
that to the extent this option is not exercised in any period to the maximum
extent permissible, this option will continue to be exercisable with respect to
any remaining Shares for which it is vested until this option terminates. No
partial exercise of this option may be for any fractional Share or for fewer
than ten whole Shares.

 

1



--------------------------------------------------------------------------------

  (b) Form of Exercise. Each election to exercise this option must be in writing
on the form specified by the Company and received by the Company at its
principal office.

 

  (c) Payment of Option Price and Withholding Taxes. The Grantee must pay to the
Company the Option Price and, if the Grantee is an Employee, all applicable
federal, state or local withholding taxes required by law to be withheld in
respect of this option or the Shares:

 

  – in cash;

  – by delivery (on a form acceptable to the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Shares and to deliver proceeds from such sale to the Company in payment of the
Option Price and all applicable withholding taxes; or

  – if the Grantee is a director or officer of the Company subject to Section 16
of the Exchange Act, by tender of previously acquired and unencumbered shares of
the Company’s Stock equal in value to the Option Price and all applicable
withholding taxes.

In addition, the Company may deduct from payments of any kind otherwise due to
the Grantee the Option Price and all applicable withholding taxes in respect of
this option or the Shares. The Company may, in its discretion, permit the
Grantee to make alternative arrangements for payment of such amounts. The
Grantee understands that the Grantee (and not the Company) shall be responsible
for the Grantee’s own tax liability that may result from this investment or the
transactions contemplated by this agreement.

 

  (d) Issued Shares. All Shares will be issued in the name of the Grantee in
book entry form only.

4. Termination – Employees and Consultants.

The termination provisions in this section apply to Grantees who are Employees
of, or consultants or advisors to (excluding Outside Directors), the Company or
an Affiliate as of the Grant Date.

 

  (a) Continuous Relationship with the Company or an Affiliate Required. Except
as otherwise provided in this section, this option will terminate on the earlier
of (1) the Grantee ceasing to provide Service to the Company or an Affiliate for
any reason and (2) the Final Exercise Date.

 

  (b) Death or Disability. If the Grantee ceases to provide Service due to his
or her death or disability (within the meaning of Section 22(e)(3) of the Code)
and the Company has not terminated the Grantee for Cause, this option will
terminate on the earlier of (1) 5:00 p.m. ET on the date that is exactly 1 year
after the Grantee ceases to provide Service due to his or her death or
disability and (2) the Final Exercise Date.

 

  (c) Certain Other Terminations. If the Grantee ceases to provide Service for
any reason other than due to his or her death or disability (within the meaning
of Section 22(e)(3) of the Code) and the Company has not terminated the Grantee
for Cause, this option will terminate on the earlier of (1) 5:00 p.m. ET on the
date that is exactly 3 months after the Grantee ceases to provide Service and
(2) the Final Exercise Date. Notwithstanding the foregoing, if the Grantee
violates the non-competition, confidentiality or non-solicitation provisions of
any employment contract, confidentiality and nondisclosure agreement, or other
agreement between the Grantee and the Company, this option will terminate
immediately upon such violation.

 

2



--------------------------------------------------------------------------------

5. Termination – Directors.

The termination provisions in this section apply to Grantees who are Outside
Directors of the Company as of the Grant Date.

 

  (a) 3+ Years of Service. If the Grantee ceases to provide Service and at such
time has completed three or more full years of Service as a member of the Board,
this option will terminate on the Final Exercise Date.

 

  (b) < 3 Years of Service. If the Grantee ceases to provide Service and at such
time has completed less than three full years of Service as a member of the
Board, this option will terminate on the earlier of (1) 5:00 p.m. ET on the date
that is exactly 3 months after the Grantee ceases to provide Service and (2) the
Final Exercise Date.

6. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Grantee, either voluntarily or by operation of law, except by
will or the laws of descent and distribution, and during the lifetime of the
Grantee this option shall be exercisable only by the Grantee. If the Option Type
listed above is “Non-qualified Stock Option” or “NQ,” then this option may be
transferred pursuant to a domestic relations order in settlement of marital
property rights.

7. Disqualifying Dispositions of Incentive Stock Option Shares.

If the Option Type listed above is “Incentive Stock Option” or “ISO,” the
Grantee understands that in order to obtain the benefits of an incentive stock
option under Section 422 of the Code, among other conditions, no sale or other
disposition may be made of any Shares acquired upon exercise of this option
within 1 year after such Shares were acquired pursuant to such exercise, nor
within 2 years after the Grant Date. If the Grantee intends to dispose, or does
dispose (whether by sale, exchange, gift, transfer or otherwise, including
“sell-to-cover” dispositions), of any such Shares within said periods, the
Grantee must notify the Company about such disposition in writing within 10 days
after such disposition, and provide any other information regarding such
disposition that the Company may require.

IN WITNESS WHEREOF, the Company has caused this agreement to be executed by its
duly authorized officer.

 

NxStage Medical, Inc. By:

 

Jeffrey H. Burbank Chief Executive Officer

 

3



--------------------------------------------------------------------------------

Grantee’s Acceptance

The undersigned hereby accepts the terms of this agreement and acknowledges
receipt of a copy of the Company’s 2014 Omnibus Incentive Plan and related
prospectus.

Grantee: /s/ <first_name> <middle_name> <last_name>

Address:

<address_1>

<address_2>

<city>, <state>

<zip>

<country>

 

4



--------------------------------------------------------------------------------

Schedule A to Stock Option Agreement

Subject to the terms of this Stock Option Agreement and the Plan, this option
will become exercisable (“vest”) for the Shares and on the dates indicated on
this Schedule A, provided that the Grantee continues to provide Service to the
Company or an Affiliate on such dates and has provided Service at all times
since the Grant Date:

<vesting_schedule>

 

5